728 N.W.2d 867 (2007)
Donald McLEAN and Christine McLean, Co-Personal Representatives of the Estate of Karen McLean, Deceased, Plaintiffs-Appellants,
v.
Robert B. McELHANEY, M.D., Maureen Phenix, MSW, CSW, Samuel W. Harma, and Hiawatha Behaviorial Health, Defendants-Appellees.
Docket No. 130376. COA No. 257540.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.